Citation Nr: 1200208	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  11-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1952 to June 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, rated 0 percent, effective August 20, 2009 (date of claim).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is not shown that at any time during the appeal period the Veteran had hearing acuity worse than Level I in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.85 Diagnostic Code (Code) 6100, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  [A September 2009 letter also provided him with general disability rating and effective date criteria.]  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in February 2010.  A review of the examination report shows that it contains sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. §  3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  As will be discussed below, the current 0 percent rating assigned for the Veteran's bilateral hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.

The Veteran's claim seeking service connection for bilateral hearing loss was received on August 20, 2009.  He has been assigned a 0 percent rating for his bilateral hearing loss from that date.  In this regard, the Board notes that the results from audiometry conducted during the Veteran's service are not for consideration herein.  See 38 C.F.R. § 3.400.  

On June 2009 private audiometry, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
65
65
LEFT
40
45
65
75
70

The average puretone thresholds were 54 decibels in the right ear and 64 decibels in the left ear.  [Notably, only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided.  However, as the audiometry results are conveyed in a straightforward graph, the Board found that it, as the finder of fact, could interpret the chart to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance).]  Unaided speech discrimination scores were reported as 88 percent in the right ear and 80 percent in the left ear.  

In statements received in November 2009, the Veteran's spouse and acquaintances relate that they have known the Veteran for long periods of time and not only has he always had problems with his hearing, but also they have noticed his hearing problems growing progressively worse through the years.  They also indicate that his hearing loss is more severe than one would expect from just normal aging.  

On February 2010 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
65
65
LEFT
25
30
45
65
65

The average puretone thresholds were 54 decibels in the right ear and 51 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.  Normal low sloping to moderate mid and moderately severe high frequency sensorineural hearing loss in both ears was diagnosed.  The examiner opined that the Veteran's disability would have a "significant" effect on his occupational activities, as it would cause him to have "hearing difficulty"; it would not have an effect on his usual daily activities.  

The February 2010 VA audiological examination is the only audiometry of record suitable for rating purposes.  As noted, this examination revealed an average puretone threshold of 54 in the right ear and an average puretone threshold of 51 in the left ear.  Speech discrimination was 94 percent for each ear.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100.  The February 2010 VA audiometry did not show an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.

Regarding the Veteran's June 2009 private audiometry, the Board notes that under governing regulations, testing of hearing loss disability for VA rating purposes must meet specific requirements (to include speech discrimination testing in a controlled setting using a Maryland CNC word list), and there is no indication in the record that the private audiometry was conducted in the manner prescribed.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Here, the Board finds that a remand for clarification of the June 2009 private audiometry report is not necessary, as the Board is permitted to interpret the graphical representations contained in audiograms into numerical results (see Kelly, 7 Vet. App. at 474), and based upon the results shown, it is clear that the Veteran still would not warrant a compensable rating under the rating criteria even if it was found to be suitable for rating purposes.  Specifically, the June 2009 private audiometry revealed an average puretone threshold of 54 in the right ear and an average puretone threshold of 64 in the left ear.  Unaided speech discrimination scores were reported as 88 percent in the right ear and 80 percent in the left ear.  Assuming [for purposes of this analysis only] that the speech discrimination testing was conducted in a controlled setting using a Maryland CNC word list, under Table VI, such hearing acuity would constitute Level III hearing in each ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity also warrants a 0 percent rating under Code 6100.  The results from the June 2009 private audiometry do not show an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.

In the Veteran's April 2010 notice of disagreement, he states that he disagrees with the rating assigned for his bilateral hearing loss because the evidence of record clearly showed that his hearing loss was a result of his service.  In his May 2011 VA Form 9, substantive appeal, he highlighted that portion of the March 2011 statement of the case (SOC) which stated that his service treatment records "show[ed] a downward shift in hearing during [his] time in service," and argued that this was an admission that his hearing loss had been incurred in service, and was "a contradictory statement if the Regional VA ha[d]/[was] indicating hearing loss did not occur while [he] was on active duty."  In this regard, the Board notes that a 0 percent rating does not signify that the Veteran's bilateral hearing loss is not service connected.  On the contrary, he has established service connection for bilateral hearing loss.  The March 2011 SOC in part explains to the Veteran why his hearing loss is recognized as having been incurred in/is the result of his service.  The matter of whether his hearing loss is related to his service is not in dispute, and is moot.  Rather, the issue at hand is whether the current severity of the Veteran's hearing loss warrants a compensable rating.  As is explained above, the competent (medical) evidence of record does not show that a compensable rating is warranted.

Regarding the Veteran's assertions, and the assertions from his spouse and other acquaintances, that his hearing impairment is greater than that reflected by the 0 percent rating assigned, the Board acknowledges that they are competent to testify as to symptoms the Veteran experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as laypersons, they are not competent to establish the level of the Veteran's hearing disability by their own opinions.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.

Finally, the Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, bilateral hearing loss that are not encompassed by the schedular criteria.  In fact, the functional loss noted on February 2010 VA audiological evaluation, and also self-reported by the Veteran, i.e., difficulty hearing in occupational situations, is fully contemplated by the schedular criteria.  As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  There is also no evidence (or allegation) that the Veteran's bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


